Exhibit 99(a) Examples of Wholesale Energy, Fuel and Emission Allowance Price Fluctuations 2006 through 2010 Wholesale Energy: PJM West Hub* Power Price - $/MWh Year High Month Low Month $ August $ ** May $ August $ ** May $ June $ ** September $ February $ ** September $ December $ ** May *A common trading hub for PJM. **Occurs during times of low demand for electricity when generation levels of generating units are reduced to their normal minimums. Mid-C* Power Price - $/MWh Year High Month Low Month $ July $ )** May $ July $ March $ April $ )** June $ December $ June $ November $ )** June *A common trading hub for Northwestern U.S. **Occurs when generation levels from hydroelectric units exceed demand due to excess water runoff. Fuel: NYMEX Coal (1% sulfur content, 12,000 Btu) Price - $/ton Year High Month Low Month $ February $ November $ November $ January $ July $ January $ January $ April $ December $ February NYMEX Natural Gas Price - $/million Btu Year High Month Low Month $ January $ September $ May $ September $ August $ December $ February $ October $ February $ November Residual Oil (1% sulfur content) Price @ NY Harbor - $/barrel Year High Month Low Month $ April $ October $ December $ January $ July $ December $ December $ March $ May $ May Sulfur Dioxide Emission Allowances: SO2 Emission Allowance Price - $/allowance Year High Month Low Month $ January $ November $ June $ January $ January $ 88 July $ January $ 56 April $ 80 February $ 5 July, November
